Citation Nr: 1711432	
Decision Date: 04/10/17    Archive Date: 04/19/17

DOCKET NO.  09-27 667A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a sleep disability, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to July 1983 and from March 2003 to June 2005, to include service in Southwest Asia.  The Veteran also had additional periods of reserve service.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In connection with this appeal, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge in November 2012.  A transcript of that hearing is of record.

This case was most recently before the Board in June 2016, when service connection claims for hypertension and an acquired psychiatric disability, other than PTSD, were denied.  His service connection claim for a sleep disability was remanded for further development.  The RO issued a supplemental statement of the case in September 2016, and the appeal is again before the Board.

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The matter must be remanded again for compliance with the Board's prior June 2016 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

In June 2016, the Board remanded the claim for a VA examination.  The VA examiner was asked to opine whether it was at least as likely as not that the Veteran's sleep disability had its onset during or was etiologically related to his active service, was caused by his service-connected PTSD, or was aggravated by his service-connected PTSD.  The Veteran was afforded a VA examination in September 2016.  However, the VA examiner failed to provide an opinion regarding direct service connection and secondary aggravation of the Veteran's sleep disability by his PTSD.

The Board finds that addendum medical opinions are necessary. 

Accordingly, the case is REMANDED for the following actions:

1.  Return the claims file to the examiner who provided the September 2016 opinion, or if not available, to another examiner.  If an opinion cannot be provided without an examination, one should be provided.  

The examiner should provide opinions as to the following questions:

a. Whether it is at least as likely as not (i.e., there is at least a 50% probability) that a sleep disability had its clinical onset during the Veteran's active duty service, or is otherwise etiologically related to his active service.

b. Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's sleep  disability was aggravated by his service-connected PTSD.

If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation. 

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note:  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

2.  Upon completion of the above, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should be returned to the Board for further appellate consideration, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A.M. CLARK
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

